Case: 2:19-cv-00849-ALM-EPD Doc #: 108 Filed: 08/13/19 Page: 1 of 3 PAGEID #: 1377




                      IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

M.A., an individual                         )
                                            )
                      Plaintiff,            )       Case No: 2:19-cv-00849
                                            )
                      v.                    )       JUDGE ALGENON MARBLEY
                                            )
Wyndam Hotels and Resorts, Inc., et al.     )       MAGISTRATE ELIZABETH
                                            )       PRESTON DEAVERS
                      Defendants.           )

                 JOINT MOTION TO DISMISS WITHOUT PREJUDICE

       Pursuant to Fed.R.Civ.P. 41(a), Plaintiff M.A., an individual (“Plaintiff”) and Defendant

TJM Columbus, LLC d/b/a Crowne Plaza Columbus North-Worthington (“TJM”) (collectively

the “Parties”) jointly move to dismiss any and all of Plaintiff’s claims against TJM without

prejudice. In accordance with S.D. Ohio Civ. R. 7.3, Plaintiff and TJM have consulted and this

motion is unopposed by the Parties.

       In her Complaint, Plaintiff alleges that she was a victim of certain sex trafficking events

that occurred at the Crown Plaza Columbus North - Worthington hotel (the “Hotel”) from the

spring of 2014 to August 2015. However, TJM has provided information that it did not own,

supervise, or operate the Hotel during this time period. Accordingly, the Parties jointly request

to dismiss any and all claims against TJM without prejudice.

       Plaintiff reserves its right to seek leave to amend her complaint to bring claims against

TJM only if new information that is currently unknown to Plaintiff is discovered and suggests

TJM is liable to Plaintiff by contractual obligation or otherwise. TJM does not anticipate such a

circumstance, and would oppose any such amendment in the future.
Case: 2:19-cv-00849-ALM-EPD Doc #: 108 Filed: 08/13/19 Page: 2 of 3 PAGEID #: 1378




 Respectfully Submitted,                  Respectfully Submitted,

 /s/ Greg Zarzaur                         /s/ John Stock
 Gregory M. Zarzaur, Esq.                 John F. Stock (#0004921)
 Anil A. Mujumdar, Esq.                   Thomas B. Kern (#0084024)
 Zarzaur                                  41 South High Street, Suite 2600
 2332 Second Avenue North                 Columbus, Ohio 43215-3506
 Birmingham, AL 35203                     Telephone: (614) 223-9300
 gregory@zarzaur.com                      Facsimile: (614) 223-9330
 anil@zarzaur.com                         Email: jstock@beneschlaw.com
                                          tkern@beneschlaw.com
 Of Counsel for Plaintiff M.A.
                                          Attorneys for Defendant,
                                          TJM Columbus, LLC d/b/a Crowne Plaza
                                          Columbus North-Worthington, an IHG Hotel




                                       -2-
Case: 2:19-cv-00849-ALM-EPD Doc #: 108 Filed: 08/13/19 Page: 3 of 3 PAGEID #: 1379




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 13, 2019, a copy of the foregoing Motion was filed

electronically. Notice of this filing will be sent by operation of the Court’s case management

and electronic filing system. Parties may access this filing through the Court’s case management

and electronic filing system.

                                         /s/ John Stock
                                         John F. Stock (#0004921)
                                         Thomas B. Kern (#0084024)
                                         41 South High Street, Suite 2600
                                         Columbus, Ohio 43215-3506
                                         Telephone: (614) 223-9300
                                         Facsimile: (614) 223-9330
                                         Email: jstock@beneschlaw.com
                                                tkern@beneschlaw.com

                                         Attorneys for Defendant,
                                         TJM Columbus, LLC d/b/a Crowne Plaza Columbus
                                         North-Worthington, an IHG Hotel




                                             -3-
                                         12577841 v1
